DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 11/11/2021. Claims 2, 5, 6, 8, 12, 13, 17, 24-26, 32, and 33 have been amended. Claims 1-17, 24-27, and 31-34 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 6 of Remark, filed 11/11/2021, with respect to the objections to the drawings have been fully considered and are persuasive. The objections have been withdrawn. 
Applicant’s arguments, see page 6 of Remark, filed 11/11/2021, with respect to the objections to claim 12 have been fully considered and are persuasive. The objections have been withdrawn. 
Applicant’s arguments, see pages 6-7 of Remark, filed 11/11/2021, with respect to the rejection of claims 2, 3, 5, 8, 10, 11, 13, 16, 24-26, and 32 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections have been withdrawn. However, the new ground(s) of rejection will be discussed below.
Applicant’s arguments, see pages 7-9 of Remark, filed 11/11/2021, with respect to the rejection of claims 1-17, 24-27, and 31-34 under 35 U.S.C. 103 have been fully considered but are not persuasive. The rejections are maintained.


In this regard, the MPEP 2153.01(a) states that 
[o]ffice personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. (Emphasis added)

However, the Examiner does not find any author or inventor from the cited reference “S2-166398” itself. Thus, the Examiner notes that it is not apparent from the disclosure itself that it is by the inventor or a joint inventor and does not name additional persons as authors.
In addition, Applicant asserts that the annex of the US provisional application 62/420843 appending the cited reference “S2-166398” and emails exchanged between the inventors and the IPR department of the Applicant provide a proof that the inventors are the same authors of the cited reference “S2-166398”.
In response, however, the cited reference “S2-166398” was available to the public as of November 08, 2016, which is earlier than the effective filing date of the instant application (i.e., November 11, 2016). Thus, the Examiner notes that the annex and email correspondence do not clearly show that the disclosure is by the inventor or a joint inventor and does not name additional persons as authors. Therefore, Applicant has not fully demonstrated that the cited reference “S2-166398” is eligible to be excepted under 102(b)(1)(A), and thus the rejections under 35 U.S.C. 103 are maintained.
In this regard, the Examiner further notes that the applicant or patent owner may submit an appropriate affidavit or declaration under 37 CFR 1.130(a) to disqualify a disclosure as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11-17, 24-27, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson ("non-3GPP user plane", 1-40 3GPP DRAFT; S2-166398-NON3GPP USER PLANE, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE , 650, ROUTE DES LUCIO LES , F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE; hereinafter, “Ericsson”) in view of Kim et al. (US 2018/0103495 A1; hereinafter, “Kim”).

Regarding claim 1:
Ericsson teaches:
(page 3 and Figure 6.8.6.2.2-1: PDU session establishment via non-3GPP access procedure; page 1: Introduction - Basically two issues with providing a user plane for non3GPP access is addressed here; a. How to distinguish NG1 signaling from user plane packets in the NGPDG. B. How to support non-IP packets and IP user plane packets through the non-3GPP access), comprising:
sending a Non-Access Stratum, NAS PDU session request message to establish a PDU session for transporting data of a particular type over an established Internet Protocol Security, IPsec, Security Association, SA (page 3: The UE addresses the NAS signalling using the addressing information provided to the UE by the ngPDG in step 15 during the IPSec tunnel establishment … the UE sends a PDU session request message to ngPDG using UDP/IP between the UE and the ngPDG and using the c-plane ngPDG addressing information obtained during step 15 of the attach procedure; page 1: IP packets are sent in IPSec as shown in figure 1 … 1) non-IP packets are sent as raw payload inside a IPSec tunnel. --- It is noted that sends a PDU session request message and The UE addresses the NAS signalling teaches sending a Non-Access Stratum, NAS PDU session request message to establish a PDU session;  IP packets and non- IP packets are sent in IPSec teaches for transporting data of a particular type over an established Internet Protocol Security, IPsec, Security Association, SA); 
establishing an IPSec Child SA, for the PDU session and using at least one of a security parameter Index of the IPSec Child SA, an IP address assigned to the PDU session or a PDU session identifier for associating the IPSec Child SA to the established PDU session (page 2: it is proposed to use the SPI value of IPSec tunnel created by child SA individually for each PDU session in the NGPDG; page 3: 5.5 Based on the received PDU session related information, the ngPDG shall trigger the establishment of a child SA with the UE and associates the IP address(es) allocated to the UE for the PDU session with the child SA. --- It is noted that establishment of a child SA for the PDU session teaches establishing an IPSec Child SA, for the PDU session; use the SPI value of IPSec tunnel created by child SA teaches using at least one of a security parameter Index of the IPSec Child SA; associates the IP address(es) teaches using at least one of … an IP address assigned to the PDU session … for associating the IPSec Child SA to the established PDU session); and 
... data to be transmitted for the PDU session wherein a type of encapsulated data is provided and the type corresponds to the particular type of data identified for the PDU session (page 4: PDU Sessions will be created individually, with each PDU Session supporting a specific protocol type, such that IP traffic and non-IP traffic will be unique within the PDU session. Therefore, the protocol type will be evident from the PDU Session context stored in the NW. Together with creating a new PDU session there will be a new child SA assigned to the IP Sec tunnelling between the UE and the NGPDG to support the specific PDU Session. The SPI value of IPSec tunnel created by child SA individually for each PDU session in the NGPDG, is used to distinguish NAS signalling and each PDU session from each other. For non-IP sessions, the Next Header field in the IP header could be set to any value, or obtained from the IANA. For IP connections proto=IP is used. Both for IP and non-IP connections the NGPDG only do relaying between IPsec and tunnelling layer; page 2: For the solution presented here it is assumed that there will be a setup of an individual PDU session for each exchange of traffic using a specific protocol type. Thus there will never be a mix on IP and non-IP packets (or different kinds of non-IP packets) within a PDU session; page 1: 2) Non-IP packets are tunnelled in some tunnelling protocol over IP Sec, e.g. GRE. --- it is noted that IP traffic and non-IP traffic within the PDU session teaches data to be transmitted for the PDU session; IP traffic and non-IP traffic teaches a type of data is provided and the type corresponds to the particular type of data; Next Header field in the IP header teaches identified for the PDU session).  
Ericsson is silent about:

Kim, in the same field of endeavor, teaches:
encapsulating data to be transmitted for the PDU session … (para. [248]: as shown in FIG. 15B, the UP function node may receive downlink data/packet including an IP address field (a field including an IP address in which the SM CP assigns for the UE, a PDU header field, and a PDU data field from an IP based DN. The UP function node may encapsulate the received downlink data/packet with an outer IP header field and an encapsulation header field and transmit the encapsulated downlink data/packet to the AN. --- It is noted that encapsulating the received data/packet and transmit the encapsulated data/packet teaches encapsulating data to be transmitted for the PDU session).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson’s method by enhancing Ericsson’s method to encapsulate data, as taught by Kim, to hide the data inside a package.
The motivation is to prevent direct access to the data by a third party in a way that could expose hidden implementation details or violate state invariance maintained by the methods.

Regarding claim 2:
Ericsson in view of Kim teaches:
The method of claim 1, wherein said encapsulating data to be transmitted further comprises …
Ericsson teaches:
… the data … corresponding to the IPSec Child SA (page 1: and a second Child SA should be established to dedicatedly transport user plane data. --- it is noted that a second Child SA is established to dedicatedly transport user plane data teaches the data is transmitted corresponding to the IPSec Child SA).
Ericsson is silent about:

Kim teaches:
adding to the data an Encapsulation Security Payload, ESP, frame … (para. [259] and Fig. 16B: When the tunneling model is a per-node level tunnel and when the PDU session type is a non-IP PDU type, as shown in FIG. 16B, the AN may encapsulate uplink data/packet with the outer IP header field and the encapsulation header field and transmit the encapsulated uplink data/packet to the UP function node (S1620). --- It is noted that encapsulate data teaches the data; Fig. 16B teaches an Encapsulation Security Payload, ESP, frame).  
	The motivation for claim 1 is applicable for claim 2.

Regarding claim 3:
Ericsson in view of Kim teaches:
The method of claim 2.
Ericsson teaches:
wherein the type of … data is provided in a next header field … (page 1: 1) non-IP packets are sent as raw payload inside a IPSec tunnel: 	In case of using PDU type specific PDU Sessions with e.g. child SA created PDU sessions, there should be no problem since it will be clear from the PDU session context which non-IP protocol is transported in the session. The Next Header field in the IP header could be set to any value, or a value from the unassigned lot could be obtained from IANA. It will be possible to distinguish user plane sessions and protocols based on the SPI value of IPSec tunnel. --- It is noted that Next Header field teaches a next Header field).
Ericsson is silent about:
… the … encapsulated data is provided … in the ESP frame.
Kim teaches:
(para. [258] and Fig. 16B: The UE may transmit uplink data/packet to the AN (S1610). In this case, the transmitted uplink data/packet may include a PDU header field and a PDU data field; para. [259] and Fig. 16B: When the tunneling model is a per-node level tunnel and when the PDU session type is a non-IP PDU type, as shown in FIG. 16B, the AN may encapsulate uplink data/packet with the outer IP header field and the encapsulation header field and transmit the encapsulated uplink data/packet to the UP function node (S1620). --- It is noted that Fig. 16B teaches the encapsulate data provided in the ESP frame).
The motivation for claim 1 is applicable for claim 3.

Regarding claim 4:
Ericsson in view of Kim teaches:
The method of claim 1. wherein encapsulating data to be transmitted further comprises …
Ericsson teaches:
... the data … corresponding to the IPSec Child SA (page 1: and a second Child SA should be established to dedicatedly transport user plane data. --- it is noted that a second Child SA is established to dedicatedly transport user plane data teaches the data is transmitted corresponding to the IPSec Child SA)
Ericsson is silent about:
… encapsulating the data by an inner encapsulation header and adding to the encapsulated data an Encapsulation Security Payload, ESP, frame … 
Kim teaches:
… encapsulating the data by an inner encapsulation header and adding to the encapsulated data an Encapsulation Security Payload, ESP, frame … . (para. [248] and Fig. 15B: The UP function node may encapsulate the received downlink data/packet with an outer IP header field and an encapsulation header field and transmit the encapsulated downlink data/packet to the AN; para. [258] and Fig. 16B: The UE may transmit uplink data/packet to the AN (S1610). In this case, the transmitted uplink data/packet may include a PDU header field and a PDU data field; para. [259] and Fig. 16B: When the tunneling model is a per-node level tunnel and when the PDU session type is a non-IP PDU type, as shown in FIG. 16B, the AN may encapsulate uplink data/packet with the outer IP header field and the encapsulation header field and transmit the encapsulated uplink data/packet to the UP function node (S1620). --- It is noted that encapsulate the received data/packet with an encapsulation header teaches encapsulating the data by an inner encapsulation header, here, the encapsulation header field teaches an inner encapsulation header; PDU data in the data/packet teaches adding to the encapsulated data an Encapsulation Security Payload, ESP, frame).  
The motivation for claim 1 is applicable for claim 4.

Regarding claim 5:
Ericsson in view of Kim teaches:
The method of claim 4, wherein the inner encapsulation header is …
Ericsson is silent about:
a Generic Routing Encapsulation (GRE) Header. (page 1: 2) Non-IP packets are tunnelled in some tunnelling protocol over IP Sec, e.g. GRE. --- It is noted that GRE teaches a GRE Header).  
Kim teaches:
a Generic Routing Encapsulation (GRE)  Header (para. [248] and Fig. 15B: The UP function node may encapsulate the received downlink data/packet with an outer IP header field and an encapsulation header field and transmit the encapsulated downlink data/packet to the AN. --- It is noted that an encapsulation header teaches a GRE Header).  
The motivation for claim 1 is applicable for claim 4.

Regarding claim 6:
Ericsson in view of Kim teaches:
The method of claim 1.
Ericsson teaches:
wherein a type of encapsulated data is provided in a protocol type field of the GRE header (page 1: 3) If IPSec tunnelling is per UE, an inner protocol identifier may be added to distinguish NG1 messages from user plane data; page 1: 2) Non-IP packets are tunnelled in some tunnelling protocol over IP Sec, e.g. GRE. --- It is noted that an inner protocol identifier teaches a type of encapsulated data is provided in a protocol type).

Regarding claim 7:
Ericsson in view of Kim teaches:
The method of claim 1 wherein the PDU session request includes …
Ericsson teaches:
an application type or an application identifier of an application generating the data for the PDU session (page 1: 3) If IPSec tunnelling is per UE, an inner protocol identifier may be added to distinguish NG1 messages from user plane data; page 1: 2) Non-IP packets are tunnelled in some tunnelling protocol over IP Sec, e.g. GRE. --- It is noted that IPSec tunnelling  teaches the PDU session; an inner protocol identifier teaches an application identifier of an application generating the data since by which it can be known what type of data is generated).

Regarding claim 11:
Ericsson in view of Kim teaches:

Ericsson teaches:
correlating the IP address obtained in the IKE Child SA exchange to an IP address assigned to the PDU session (page 4: 5.5. Based on the received PDU session related information, the ngPDG shall trigger the establishment of a child SA with the UE and associates the IP address(es) allocated to the UE for the PDU session with the child SA. --- It is noted that establishment of a child SA with the UE and associates the IP address(es) teaches associating the IPSec Child SA to the PDU session further comprises correlating the IP address obtained in the IKE Child SA exchange to an IP address assigned to the PDU session) and received in a NAS PDU session response in response to the NAS PDU session request (page 4: 6. The ngPDG forwards the PDU session response message over UDP/IP and encapsulated in an IPSec packet to the UE.  --- It is noted that forwards the PDU session response message teaches received in a NAS PDU session response in response to the NAS PDU session request).  

Regarding claim 12:
Ericsson in view of Kim teaches:
The method of claims 1, wherein the method further comprises …
Ericsson teaches:
receiving a NAS PDU session response in response to the NAS PDU session request (page 4: 2. The UE sends a PDU session request message to ngPDG … 6. The ngPDG forwards the PDU session response message over UDP/IP and encapsulated in an IPSec packet to the UE.  --- It is noted that sends a PDU session request message and forwards the PDU session response message teaches receiving a NAS PDU session response in response to the NAS PDU session request) wherein the NAS PDU session response comprises the (page 2: For the user plane, it is proposed to use the SPI value of IPSec tunnel created by child SA individually for each PDU session in the NGPDG. --- It is noted that use the SPI value of IPSec tunnel created by child SA teaches the NAS PDU session response comprises the security parameter Index, SPI, of the IPSec Child SA).  

Regarding claim 13:
Ericsson in view of Kim teaches:
The method of claim 12, wherein said associating the IPSec Child SA to the PDU session further comprises …
Ericsson teaches:
correlating the SPI received in the IKE Child SA exchange to the SPI received in the NAS PDU session response (page 4: The SPI value of IPSec tunnel created by child SA individually for each PDU session in the NGPDG, is used to distinguish NAS signalling and each PDU session from each other. --- It is noted that The SPI value of IPSec tunnel created by child SA teaches the SPI received in the IKE Child SA exchange; The SPI value is used to distinguish NAS signalling and each PDU session from each other teaches correlating the SPI received in the IKE Child SA exchange to the SPI received in the NAS PDU session response).

Regarding claim 14:
Ericsson in view of Kim teaches:
The method of claim 11.
Ericsson is silent about:
wherein sending the PDU session is initiated as a result of receiving the data from an Internet of Thing, loT, device connected to the wireless device.  
Kim teaches:
wherein sending the PDU session is initiated as a result of receiving the data from an Internet of Thing, loT, device connected to the wireless device (para. [0185]: A scenario where this solution may apply is when “a fixed wireless terminal” connects to the network, e.g., an Internet of Things (IoT) UE …; para. [0186]: The fixed-UE scenarios are characterized by the large number of connections (e.g., IoT case) and the heavy UP traffics (e.g., CPE case). To simplify the tunnel, an “aggregated” node-level tunnel between the NextGen Access node and the UP Functions could be used; para. [0187]: When a UE attaches to the network or sets up a PDU session to one DN, the Control Plane-Authentication function (CP-AU) authorizes the UE type (e.g., a type of fixed wireless UE) and identify whether AN node level tunnel applies. --- It is noted that a UE (i.e., an Internet of Things (IoT) UE) attaches to the network or sets up a PDU session to one DN teaches sending the PDU session is initiated as a result of receiving the data from an Internet of Thing, loT, device connected to the wireless device).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson’s method by enhancing Ericsson’s method to set up a PDU session when an Internet of Things (IoT) UE is connected to the network, as taught by Kim, to provide secure communication according to data or source type (i.e., IP packets or Non-IP user plane packets). 
The motivation is to protect the data traffic that they carry by establishing a proper security gateway according to the data or source type.

Regarding claim 15:
Ericsson in view of Kim teaches:
The method of claim 1.
Ericsson teaches:
(page 1: IP packets as well as Non-IP user plane packets may be sent by the UE over IP Sec towards the CP-UP. --- It is noted that IP packets teaches IP data).  

Regarding claim 16:
Ericsson in view of Kim teaches:
The method of claim 1.
Ericsson teaches:
wherein the NAS PDU session request and any other NAS message is … when transmitted as in an … frame over the established IPSec SA (page 1: After Attach is performed the NGPDG will provide secure communication towards the UE using IPSec tunneling. IP packets as well as Non-IP user plane packets may be sent by the UE over IP Sec towards the CP-UP … (2) Non-IP packets are tunnelled in some tunnelling protocol over IP Sec, e.g. GRE; page 3: The UE sends a PDU session request message to ngPDG using UDP/IP between the UE and the ngPDG. --- It is noted that provide secure communication towards the UE using IPSec tunneling teaches over the established IPSec SA; sends a PDU session request message teaches the NAS PDU session request is transmitted; and IP packets as well as Non-IP user plane packets may be sent teaches any other NAS message is transmitted).  
Ericsson is silent about:
wherein … request and any … message is encapsulated in a Generic Routing Encapsulation (GRE) Header … in an ESP frame … 
Kim teaches:
wherein … request and any … message is encapsulated in a Generic Routing Encapsulation (GRE) Header … in an ESP frame …  (para. [248] and Fig. 15B: The UP function node may encapsulate the received downlink data/packet with an outer IP header field and an encapsulation header field and transmit the encapsulated downlink data/packet to the AN. --- It is noted that an encapsulation header teaches a GRE Header; encapsulate the data/packet with an encapsulation header field teaches any request and message is encapsulated in a GRE Header; and transmit the encapsulated data/packet and Fig. 15B teaches transmitted as in an ESP frame). 
The motivation for claim 1 is applicable for claim 16.

Regarding claim 17:
Claim 17 recites a wireless device which corresponds to the method of claim 1, and additionally contains at least one transceiver; at least one processor; and memory. However, Kim teaches at least one transceiver; at least one processor; and memory (para. [0269]: The network node 1710 includes a processor 1711, a memory 1712, and a communication module 1713.) Therefore, claim 17 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 24:
Claim 24 recites the wireless device which corresponds to the method of claim 5, and contains no additional limitation. Therefore, claim 24 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 25:
Claim 25 recites the wireless device which corresponds to the method of claim 16, and contains no additional limitation. Therefore, claim 24 is rejected by applying the same rationale used to reject claim 16 above.

Regarding claim 26:
Ericsson in view of Kim teaches:
The wireless device of claim 17.
Ericsson teaches:
wherein a NAS PDU session response received in response to the NAS PDU session request, comprises information related to the encapsulation header (page 4: 6. The ngPDG forwards the PDU session response message over UDP/IP and encapsulated in an IPSec packet to the UE. --- It is noted that PDU session response message over UDP/IP and encapsulated in an IPSec packet to the UE teaches a NAS PDU session response received in response to the NAS PDU session request, comprises information related to the encapsulation header).  

Regarding claim 27:
Claim 27 recites a network entity which corresponds to a wireless device of claim 17, and contains no additional limitation. Therefore, claim 27 is rejected by applying the same rationale used to reject claim 17 above.

Regarding claim 31:
Claim 31 recites the network entity which corresponds to the method of claim 4, and contains no additional limitation. Therefore, claim 31 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 32:
Claim 32 recites the network entity which corresponds to the method of claim 5, and contains no additional limitation. Therefore, claim 32 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 33:
Claim 33 recites the network entity which corresponds to the method of claim 6, and contains no additional limitation. Therefore, claim 33 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 34:
Claim 34 recites the network entity which corresponds to the method of claim 7, and contains no additional limitation. Therefore, claim 34 is rejected by applying the same rationale used to reject claim 7 above.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson ("non-3GPP user plane", 1-40 3GPP DRAFT; S2-166398-NON3GPP USER PLANE, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE , 650, ROUTE DES LUCIO LES , F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE; hereinafter, “Ericsson”) in view of Kim et al. (US 2018/0103495 A1; hereinafter, “Kim”), and further in view of Hsu (US 2015/0207779 A1; hereinafter, “Hsu”).

Regarding claim 8:
Ericsson in view of Kim teaches:
The method of claim 1 wherein the step of establishing the IPSec Child SA further comprises …
Ericsson in view of Kim is silent about:
receiving an Internet Key Exchange Create_Child Security Association (IKE Create Child SA) request message of an IKE Child SA exchange.  
Hsu, in the same field of endeavor, teaches:
(para. [0037]: An IKE SA is called an “IKE_SA”. The SAs for ESP and/or AH that are set up through that IKE_SA are known as “CHILD_SAs”; para. [0038]: All IKE communications consist of pairs of messages: a request and a response. The pair is known as an exchange. The first messages that establish the IKE_SA are the initial exchange “IKE_SA_INIT” and “IKE_AUTH”. Subsequent exchanges that establish a child SA are known as “CREATE_CHILD_SA” or informational exchanges. --- It is noted that exchanges that establish a child SA are known as “CREATE_CHILD_SA” teaches receiving an IKE Create Child SA request message of an IKE Child SA exchange).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson’s method by enhancing Ericsson’s method to establish a CREATE_CHILD_SA, as taught by Hsu, to protect the traffic that they carry.
The motivation is to cryptographically protect the data traffic by using the negotiated set of cryptographic algorithms.

Regarding claim 9:
Ericsson in view of Kim teaches:
The method of claim 1 wherein the step of establishing the IPSec Child SA further comprises …
Ericsson in view of Kim silent about:
sending an IKE Create_Child SA request message of the IKE Child SA exchange.
Hsu teaches:
sending an IKE Create_Child SA request message of the IKE Child SA exchange (para. [0037]: An IKE SA is called an “IKE_SA”. The SAs for ESP and/or AH that are set up through that IKE_SA are known as “CHILD_SAs”; para. [0038]: All IKE communications consist of pairs of messages: a request and a response. The pair is known as an exchange. The first messages that establish the IKE_SA are the initial exchange “IKE_SA_INIT” and “IKE_AUTH”. Subsequent exchanges that establish a child SA are known as “CREATE_CHILD_SA” or informational exchanges. --- It is noted that establish the IKE_SA are the initial exchange and a request and a response teaches sending an IKE Create_Child SA request message of the IKE Child SA exchange).  
	The motivation for claim 8 is applicable for claim 9.

Regarding claim 10:
Ericsson in view of Kim and Hsu teaches:
The method of claim 8 wherein the method further comprises …
Ericsson in view of Kim silent about:
obtaining the IP address assigned to the PDU session during the IKE Child SA exchange.
Hsu teaches:
obtaining the IP address assigned to the PDU session during the IKE Child SA exchange (para. [0054]: The MS requests a tunnel inner IP address (TIA) in step 5, by setting the CONFIGURATION payload in the IKE_AUTH request. --- It is noted that requests a tunnel inner IP address (TIA) in the IKE_AUTH request implies obtaining the IP address assigned to the PDU session during the IKE Child SA exchange).  
The motivation for claim 8 is applicable for claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US 2006/0018275 A1) discloses that the processor encapsulates information on an overhead channel, which indicates that the message should be transmitted through the . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/W.Y./Examiner, Art Unit 3664



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491